File Nos. 333-123290 and 811-21726 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 12 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACTOF 1940 [ ] Amendment No. 14 [X] (Check appropriate box or boxes) 360 FUNDS Exact Name of Registrant as Specified in Charter 5100 Poplar Avenue, Suite 3117 Memphis, TN38137 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:901.680.5266 Steve Parr 5100 Poplar Avenue; Suite 3117 Memphis, TN38137 (Name and Address of Agent for Service) With copy to:Jeffrey T. Skinner, Esq. Kilpatrick Townsend &Stockton LLP 1001 West Fourth Street Winston-Salem , NC 27101 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b)of Rule 485 [ ] on (date) pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days afterfiling pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.12 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.11 filedAugust 26,2011,and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 12 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City and State of New York on the 9th day ofSeptember 2011. The USX China Fund By: /s/ Christopher Anci Christopher Anci, President and Trustee Pursuant to the requirements of the SecuritiesAct, this Post-Effective Amendment No. 12 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * September9, 2011 Art Falk, Trustee Date * September9, 2011 Thomas Krausz, Trustee Date * September9, 2011 Tom M. Wirtshafter, Trustee Date /s/ Christopher Anci September9, 2011 Christopher Anci, Trustee and President Date /s/ David Ganley September9, 2011 David Ganley, Treasurer Date *By: /s/ Christopher Anci September9, 2011 Christopher Anci, Attorney-in-Fact Date EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
